DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, and 8-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rogers (US 2010/0002402).
Regarding claim 1, Rogers discloses a three-dimensionally stretchable single crystalline semiconductor membrane ([0163; Fig.1) located on a surface of a substrate ([0037]; [0163).
Regarding claim 2, Rogers discloses wherein the substrate comprises an elastomer ([0158]).  
Regarding claim 3, Rogers discloses wherein the elastomer is biocompatible ([0157]; note: polyurethane).  
Regarding claim 4, Rogers discloses wherein the substrate comprises an oxide layer ([0389]; note: SOI).  
Regarding claim 5, Rogers discloses wherein the substrate is located on a stretchable carrier substrate ([0028]).  
Regarding claim 6, Rogers discloses wherein the stretchable carrier substrate comprises a polyimide foil ([0166]). 
Regarding claim 8, Rogers discloses wherein the single crystalline semiconductor membrane comprises a strained semiconductor material ([0163]).  
Regarding claim 9, Rogers discloses wherein the strained semiconductor material comprises strained silicon ([0163]).  
Regarding claim 10, Rogers discloses wherein the single crystalline semiconductor membrane has a wavy surface ([0031]).
Regarding claim 11, Rogers discloses wherein the single crystalline semiconductor membrane has an undulating topmost surface across an entire width and length thereof (Fig.1).  
Regarding claim 12, Rogers discloses wherein the single crystalline semiconductor membrane is bendable and has in-plane stretchability ([0166]).  
Regarding claim 13, Rogers discloses wherein the single crystalline semiconductor membrane is non- planar ([0166]).  
Regarding claim 14, Rogers discloses a wearable device comprising: a three-dimensionally stretchable single crystalline semiconductor membrane located on a surface of a substrate ([0163]), wherein the three-dimensionally stretchable single crystalline semiconductor membrane is configured for direct application to skin of a human or tissue of human ([0164]).  
Regarding claim 15, Rogers discloses wherein the substrate comprises a biocompatible elastomer ([0157]).  
Regarding claim 16, Rogers discloses wherein the single crystalline semiconductor membrane has a wavy surface (Fig. 1A).  
Regarding claim 17, Rogers discloses wherein the single crystalline semiconductor membrane is bendable and has in-plane stretchability ([0166]).  
Regarding claim 18, Rogers discloses wherein the single crystalline semiconductor membrane has an undulating topmost surface across an entire width and length thereof (Fig.1).  
Regarding claim 19, Rogers discloses wherein the single crystalline semiconductor membrane comprises a strained semiconductor material ([0163]).
Regarding claim 20, Rogers discloses wherein the single crystalline semiconductor membrane comprises a strained silicon ([0163]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers as applied to claim 5 above, and further in view of Zhang (US 2008/0170982).
Regarding claim 7, Rogers does not explicitly disclose wherein the stretchable carrier substrate comprises a tape.  
Zhang however discloses that the carrier substrate comprises a tape ([0033]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Rogers with Zhang to have the stretchable carrier substrate comprising a tape for the purpose of easy removal process (Zhang, [0333]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891